Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 9/29/2020.  Claims 1-20 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) (IDS) submitted on 3/9/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections – 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 4-12, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tremblay (US PGPub 2019/0251397) [hereafter Tremblay].

5.	As to claim 1, Tremblay discloses a method (as shown in Figures 1C and 2C) for training a model (neural network model 260), the method comprising generating a plurality of synthetic images (rendered image), the generation including selecting parameters of environmental features, camera intrinsics, and a target object, the target object being a simulation of a physical object; annotating the plurality of synthetic images with information related to properties of the target object; and training the model to detect the physical object using the plurality of annotated synthetic images (Paragraphs 0021-0025, 0029-0037, 0051-0054).

6.	As to claim 4, Tremblay discloses the generation of the plurality of synthetic images includes generating a number of synthetic images, wherein the number is not pre-defined (Paragraph 0022, 0032).

7.	As to claim 5, Tremblay discloses each of the plurality of synthetic images has at least one parameter different from the others of the plurality of synthetic images (Paragraph 0022).

8.	As to claim 6, Tremblay discloses the at least one parameter is one or more of: camera angle, lighting effects, and camera setting (Paragraphs 0022, 0031).

9.	As to claim 7, Tremblay discloses the at least one parameter is one or more of: target object size, target object color, and target object texture (Paragraphs 0022, 0030-0031).

10.	As to claim 8, Tremblay discloses the annotation of the plurality of synthetic images includes using information from the generation of the plurality of synthetic images to define bounding boxes around the target object (Paragraph 0023).

11.	As to claim 9, Tremblay discloses the annotation of the plurality of synthetic images includes adding class name and object location information to files representative of the plurality of synthetic images (Paragraphs 0022, 0024).

12.	As to claim 10, Tremblay discloses automatically identifying patterns in the plurality of annotated synthetic images that correlate to the targeted object (Paragraphs 0022, 0037, 0051-0052, 0129).

13.	As to claim 11, Tremblay discloses generation of the plurality of synthetic images includes not varying one or more target properties (Paragraph 0022).

14.	As to claims 12, 14, and 17-20, the Tremblay reference discloses all claimed subject matter as explained above with respect to the comments/citations of claims 1, 4-5, and 10-11.

16  Claim Rejections – 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


16.	Claims 2-3 and 15-16 are rejected under 35 U.S.C 103 as being unpatentable over Tremblay (US PGPub 2019/0251397) [hereafter Tremblay] in view of Zia (US PGPub 2020/0089954) [hereafter Zia].

17.	As to claims 2 and 15, it is noted that the Tremblay reference fails to particularly disclose assigning probabilistic weights to the plurality of synthetic images, the probabilistic weights representing a likelihood of the target object being associated to the selected parameters.
	On the other hand, Zia discloses assigning probabilistic weights to the plurality of synthetic images, the probabilistic weights representing a likelihood of the target object being associated to the selected parameters (Paragraphs 0030-0031, 0037).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include assigning probabilistic weights to the plurality of synthetic images, the probabilistic weights representing a likelihood of the target object being associated to the selected parameters as taught by Zia with the method of Tremblay because the prior art are directed towards machine learning models that generate labels for synthetic images for training neural network models and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of indicating with improved accuracy the location, position, and orientation of the synthetic target objects.

18.	As to claims 3 and 16, Zia discloses generating a greater number of synthetic images having high probabilistic weights than low probabilistic weights (Paragraphs 0033-0035). 

19.	Claim 13 is rejected under 35 U.S.C 103 as being unpatentable over Tremblay (US PGPub 2019/0251397) [hereafter Tremblay] in view of The Examiner’s Official Notice.

20.	As to claim 13, it is noted that the Tremblay reference fails to particularly disclose the model is used to instruct a user how to use, maintain, and/or repair a real world device.  On the other hand, Official Notice is taken that object detection models that instruct users how to use, maintain, and/or repair a real world device are well known and established in the art.
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include using the model to instruct a user how to use, maintain, and/or repair a real world device with the system and operational method of Tremblay in order to yield predictable results of enabling the model trained with the variety of parameters to provide accurate repair and/or maintenance instructions for the identified target object based on the training implementing the plurality of training images.

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664